Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Objections
Claim 8 is objected to because of the following informalities:  The word ‘patent’ apparently should be changed to ‘patient’.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claim(s) 1,2,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinauer et al (2018/0345025) and Jiang et al (10,682,521).

1. (Original) An external charging device for providing power to a rechargeable implantable device, the external charging device comprising: a housing; (Stinauer teaches a housing for a charger, see abstract and figure 5B)
a single button arranged in the housing; an indicator light illuminating the single button, the indicator light comprising at least one light emitting diode (LED); at least one processor and a memory operably coupled to the at least one processor; (Stinauer teaches an on/off switch and one or more LED, see at least ¶26,and a processor and memory, ¶27.  Jiang is used to teach a single button with an LED indicator light, see at least figure 6a and col. 23:60 to col. 24:10. To use a lighted single button would have been obvious since it would yield the predictable result of a more compact and simpler design.)
and instructions that, when executed on the at least one processor, cause the at least one processor to: 
determine a firmware state of the external charging device during recharging of the rechargeable implantable device, display a searching indication using the indicator light when the firmware state is determined to be in a searching state, display a charging indication using the indicator light when the firmware state is determined to be a charging state, and display an error indication using the indicator light when the firmware state is determined to be an error state.  (Stinauer teaches firmware, see at least ¶27, and various LEDs that can be lit to indicate status of power of charger battery, which can be considered to be an error state if the power is insufficient, and coupling/alignment which can indicate error state or the searching state, ¶26.  Jiang teaches that various states may be indicated using different colors.  Such states of Jiang include, but are not limited to, status of charger battery, charging state, alignment, see at col. 23:14 to col. 24:25, as well as col. 29:48+.  It would have been obvious to use the different colors to indicate firmware state of the charger since it would yield predictable results .  The skilled artisan would understand the various errors and states a typical charger could encounter, and displaying a specific color to indicate the different states or errors would be an obvious and logical extension over displaying different colors for the states taught in Jiang and Stinauer)

2. (Original) The external charging device of claim 1, wherein the searching indication and the charging indication are in a first color and the error indication is in a second color, the first color being different than the second color. (at least col. 23:14-col. 24:25 of Jiang teaches different colors.)

7. (Original) The external charging device of claim 1, further comprising an alignment indicator arranged on the housing. (see at least ¶26 of Stinauer.  see also at least col. 29:48+ of Jiang teaches various indicators for various states, including an alignment indicator.)







Claim(s) 9,10,11,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinauer et al (2018/0345025) and Jiang et al (10,682,521) and Johnson et al (2018/0110973).

9. (Original) A system for medical treatment, the system comprising:
 a rechargeable implantable medical device configured to provide a medical therapy to a patient; and a recharger including an indicator light having a at least one light emitting diode (LED) illuminating a single button,  at least one processor and a memory operably coupled to the at least one processor; (Stinauer teaches an on/off switch and one or more LED, see at least ¶26,and a processor and memory, ¶27.  Jiang is used to teach a single button with an LED indicator light, see at least figure 6a and col. 23:60 to col. 24:10. To use a lighted single button would have been obvious since it would yield the predictable result of a more compact and simpler design.)
and instructions that, when executed on the at least one processor, cause the at least one processor to implement: a user interface engine configured to determine a firmware state of the external charging device during recharging of the rechargeable implantable device, and display status of the recharging on the indicator light based on the determined firmware state. (Stinauer is silent as to an interface engine.  However, Johnson teaches the use of an interface engine, see at least ¶24.  It would have been obvious to use such with the device of Stinauer since such engines are common in the art to operate user interfaces, and would yield predictable results.  As mentioned, Jiang teaches displaying the firmware state of the device using a single button and a green color.)
 
10. (Original) The system of claim 9, wherein the rechargeable implantable medical device is an implantable neurostimulator (INS).  (see at least ¶3 of Stinauer which teaches neurostimulator.) 

11. (Original) The system of claim 10, wherein the firmware state includes a searching state corresponding to the external charging device attempting to detect metal on the INS or the external charging device attempting to communicate with the INS. (Stinauer teaches a firmware state of indicating coupling/alignment of the charger, which is considered to be attempting to communicate, ¶26, as does Jiang, col. 29:48+.)


13. (Original) The system of claim 9, wherein the firmware state includes a plurality of charging-related states and the indicator light is a binary indication of charging or not charging. (see at least col. 23:60-65 of Jiang which teaches a green light when charging, and something other than a greenlight when not charging)

14. (Original) The system of claim 9, wherein the firmware state includes a plurality of searching-related states and the indicator light is a binary indication of searching or not searching.  (Stinauer teaches a firmware state of indicating coupling/alignment of the charger, which is considered to be attempting to search or not in that the charger is attempting to search for the proper alignment, ¶26, as does Jiang, col. 29:48+.  A color can indicate when searching is being performed, and absence of a color can indicate when searching is no longer being performed.)




Claim(s) 3,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinauer et al (2018/0345025) and Jiang et al (10,682,521) and Figueiredo et al (2009/0259273).

3. (Original) The external charging device of claim 1, wherein the searching state includes at least two firmware states. (at least ¶26 of Stinauer teaches degree of coupling/alignment between the charger and IMD.  Figueiredo teaches that metal detection is commonly performed in charging devices, see at least ¶12.  It would have been obvious to use light to indicate each searching state since it would yield merely predictable results over indicating differently colored lights for other states of the charger)

4. (Original) The external charging device of claim 3, wherein the at least two firmware states include the external charging device attempting to detect metal and the external charging device attempting to communicate with the rechargeable implantable device.  (as mentioned supra, the step of coupling is considered to be an attempt to communicate with the IMD, and the state of detecting metal is at least taught in ¶12 of Figueiredo)



Claim(s) 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinauer et al (2018/0345025) and Jiang et al (10,682,521) and Fell et al (2014/0074185).

5. (Original) The external charging device of claim 1, wherein the charging state includes at least two firmware states. (Stinauer is silent as to two states of charging.  However, two states of charging are well known in the art, such as closed and open loop; see at least ¶59-62 of Fell. It would have been obvious to use two charging states since the results would be predictable)

6. (Original) The external charging device of claim 5, wherein the at least two firmware states include open loop charging and closed loop charging. (Stinauer is silent as to two states of charging.  However, two states of charging are well known in the art, such as closed and open loop; see at least ¶59-62 of Fell. It would have been obvious to use two charging states since the results would be predictable)




Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinauer et al (2018/0345025) and Jiang et al (10,682,521) and Johnson et al (2018/0110973), and further in view of Fell et al (2014/0074185).
12. (Original) The system of claim 10, wherein the firmware state includes a charging state corresponding to open loop charging of the INS closed loop charging of the INS. (Stinauer is silent as to two states of charging.  However, two states of charging are well known in the art, such as closed and open loop; see at least ¶59-62 of Fell. It would have been obvious to use two charging states since the results would be predictable)

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinauer et al (2018/0345025) and Jiang et al (10,682,521) and Johnson et al (2018/0110973),and further in view of Aghassian (10,105,545), Bauhahn et al (8,346,361),and Lee (2013/0325084).
15. (Original) The system of claim 9, further comprising:
a mobile user device including computing hardware of at least one processor and
memory operably coupled to the at least one processor; and
instructions that, when executed on the mobile user device, cause the mobile user
device to implement:
an input/output engine operably coupled to the recharger and configured to
transmit data to and receive data from the recharger; (Stinauer is silent as to a mobile user device.  However, Aghassian teaches such, see at least figure 6A.  It would have been obvious to use such with the device of Stinauer since it would yield predictable results, such as greater efficiency of use.  Further, an input/output engine is considered to be the software or firmware that allows for communication between the charger 200 of Aghassian and the mobile device 100.)
a graphical user interface engine configured to display interfaces according to a
state machine including:
a graphical indication of charging when the recharger is actively charging the
rechargeable implantable medical device,
a graphical indication of searching when the recharger is actively searching for
the rechargeable implantable medical device, and
a graphical indication of an error when the recharger cannot charge or find the
rechargeable implantable medical device. (Stinauer is silent as to a graphical user interface configured to display interfaces according to a state machine.  Bauhahn teaches a graphical user interface that displays error status, charging status, and searching status of the device, see at least figures 20,22,23a, and col. 21:21:6-15.  Further, Lee is considered to teach a state machine, see at least ¶44.  It would have been obvious to use the graphical indications of Bauhahn and the state machine of Lee with the device of Stinauer since it would provide a more effective system to charge a patient, in a predictable manner)







Allowable Subject Matter
Claims 8,16,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792